              Case 3:21-cv-00074-LPR Document 6 Filed 04/22/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                     NORTHERN DIVISION

KELSEY DUANE BRAGG                                                                              PLAINTIFF

v.                                     Case No. 3:21-cv-00074-LPR

DAVID WEST, et al.                                                                          DEFENDANTS

                                                    ORDER

          Kelsey Duane Bragg is in custody at the Knox County, Illinois, Jail. He filed this action

pro se.      (Doc. 1).     He also filed an Application to Proceed Without Prepayment of Fees

(“Application”). (Doc. 3).

          An inmate seeking in forma pauperis status must submit an “affidavit that includes a

statement of all assets such prisoner possesses that the person is unable to pay such fees or give

security therefore. Such affidavit shall state the nature of the action . . . and affiant’s belief that

the person is entitled to redress.” 28 U.S.C. § 1915(a)(1). An inmate seeking in forma pauperis

status also must submit a Calculation of Initial Payment of Filing Fee sheet, prepared and signed

by an authorized official of the detention facility, and “a certified copy of the trust fund account

statement (or institutional equivalent) for the prisoner for the 6-month period immediately

preceding the filing of the complaint . . . obtained from the appropriate official” of the facility

where the inmate is confined. 28 U.S.C. § 1915(a)(2). Mr. Bragg did not submit the required

certified calculation sheet and certificate. Mr. Bragg’s Application (Doc. 3) is incomplete and

therefore denied.

          Mr. Bragg is directed to submit within thirty days of the date of this Order either the $402

filing fee1 or a proper and complete Application, along with a calculation sheet and certificate


1
    Effective December 1, 2020, the cost for filing a new civil case is $402. The increase is due to a new $52
    administrative fee, which does not apply to persons granted in forma pauperis status under 28 U.S.C. § 1915.
                Case 3:21-cv-00074-LPR Document 6 Filed 04/22/21 Page 2 of 2




signed by an authorized official of the facility in which he is incarcerated. Mr. Bragg’s failure to

comply with this Order may result in the dismissal of his case without prejudice. LOCAL RULE

5.5(c)(2).

           IT IS THEREFORE ORDERED that:

           1.       Mr. Bragg’s Application to Proceed Without Prepayment of Fees (Doc. 3) is

DENIED.

           2.       The Clerk shall mail to Mr. Bragg an Application to Proceed Without Prepayment

of Fees, including calculation sheet and certificate.

           3.       Mr. Bragg shall submit within thirty days of the date of this Order either: (1) the

statutory filing fee of $402; or (2) a proper and complete Application to Proceed Without

Prepayment of Fees. Failure to do so may result in dismissal of this action without prejudice.2

           DATED this 22nd day of April 2021.




                                                                 ________________________________
                                                                 LEE P. RUDOFSKY
                                                                 UNITED STATES DISTRICT JUDGE




2
    Local Rule 5.5(c)(2) provides:
           It is the duty of any party not represented by counsel to promptly notify the Clerk and the other
           parties to the proceedings of any change in his or her address, to monitor the progress of the case,
           and to prosecute or defend the action diligently. A party appearing for himself/herself shall sign
           his/her pleadings and state his/her address, zip code, and telephone number. If any communication
           from the Court to a pro se plaintiff is not responded to within thirty (30) days, the case may be
           dismissed without prejudice. Any party proceeding pro se shall be expected to be familiar with and
           follow the Federal Rules of Civil Procedure.




                                                            2
